Broyles, C. J.
1. The special ground of the motion for a new trial, complaining of the admission of certain documentary evidence, does not set forth the evidence, nor is the evidence attached to the ground as an exhibit. It follows, under repeated rulings of the Supreme Court and of this court, that the ground is too defective to be considered by this court.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke amd Bloodxoorth, JJ., concur.